DETAILED ACTION
This Office Action is in response to communications filed 7/1/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: obtaining information related to an advertisee's reaction to the advertisement; obtaining road context information for surroundings of a current lane in which the AV is driving; setting an order of priority for lanes in which the AV are drivable depending on a predetermined reference; and driving the AV in a lane set based on the order of priority. This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention is performing steps such as obtaining information related to a person’s reaction, obtaining road content information, setting an order of priority, and driving the vehicle.  This is falls within “certain methods of organizing human activities” because it pertains to subject matter relating to advertising, marketing, or sales activities. Further this is something that a human may perform manually.  For instance, a human could obtain information related to a person’s reaction, obtain road context information for a lane while driving, setting an order priority for the lanes, and driving in a lane based on that priority. The claimed steps recite a concept(s) that exists outside of computer technology (such as obtaining information, setting an order of priority etc.).  Applicant is merely attempting to take this concept, that exists outside of computer technology, and merely attempting to apply it to a computer and/or technical environment by “driving the AV.”  Applicant is not attempting to recite any technical details as to how these steps are being performed (for example, some kind of specialized computer, or performing certain technical steps), rather Applicant is just simply reciting that the steps of “obtaining information…”, “obtaining road context information…”, “setting an order of priority…”, and “driving the AV” are simply to be performed by broad or general means.  In fact, Applicant is not even attempting to recite as part of the invention any form of technology is performing these steps.  As currently recited, a human without the use of any computer technology could even perform the claimed steps.  Further, the “obtaining” of information and “setting” an order of priority is just the basic processing and manipulation of data. At most, the claims are just reciting the basic processing and manipulation for purposes of making an advertisement/marketing decision
In addition, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  For example the claims just recite “obtaining information related to an advertisee’s reaction…”, “obtaining road context information,” “setting an order of priority,” and “driving” the vehicle.  These are all steps that a human can perform in the mind, for instance, these steps are essentially reciting the things a human would mentally perform while driving a vehicle.  Further, a human could perform these steps on one’s own and without the aid of any computer technology.  If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Therefore, the claimed invention is considered to fall within the groupings of both: 1) “certain methods of organizing human activity” as the claim limitations involve advertising, marketing activities, as well as the following of rules and/or instructions; and 2) “mental processes” as the claim limitations involve steps that may be performed by a human in the mind or by pen and paper. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: an “autonomous vehicle” which is just generically recited and the object that is driving.  There are no other elements/limitations considered to be an additional element in independent 1.  In fact, the claimed limitations do not even attempt to recite any other technology at all, not even generically. Further, the additional element of an “autonomous vehicle” is generically recited, and at most, does no more than just generally linking the use of a judicial exception to a particular technical environment or field of use. Additionally, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely just obtaining information, obtaining other information, and setting/determining information (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Moreover, the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2-14, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  The limitations of these claims essentially just continue to further recite steps that performing the basic obtaining, processing, and manipulation of data/information. Moreover, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 2-14, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
With respect to dependent claims 15-17, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  The limitations of these claims mostly just recite steps pertaining to performing the basic obtaining, processing, and manipulation of data/information. However, these dependent claim do recite some elements which are considered to be “additional elements.” This includes reciting the “additional element” of a “display mounted in the AV” which displays the advertisement and may be mounted on the front, back, or sides of the vehicle.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “display/monitor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  This additional element recited in the claim is merely a generic computer components (i.e. a generic “display”) and generic computer features, which serves to do no more than just generally link the use of a judicial exception to a particular technological environment or field of use. These additional elements recited in these claims do not integrate the abstract idea into a practical application, nor are any of these elements considered to be “significantly more.” No other elements which are considered to be “additional elements” are recited in these claims, other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 15-17, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

With respect to dependent claims 18-20, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  These limitations mostly just recite the basic function of transmission of data.  But these dependent claims do recite certain elements which are considered “additional elements.”  The recited “additional elements” include: a “downlink control information (DCI) which is a well-known protocol for wirelessly transmitting data; a “network” which is just generically recited; a “synchronization signal block (SSB),” a “physical uplink shared channel (PUSCH),” a “dedicated demodulation reference signals (DM-RSs),” and a “quasi co-located (QCL) type D” which are all well-known protocols pertaining to the transmission of data (particularly wireless transmission); and an “artificial intelligence (AI) processor” which processes the obtained road context information.  However, all of these recited additional elements are recited at a high-level of generality (e.g. as a generic ”computer processor” or “computer program instructions” such as the generic “artificial intelligence (AI) processor” and “network”), and basic generic computer features (i.e. all the recited protocols such as DCI, PUSCH, DM-RSs, QCL, SSB, etc.).  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Further, not only are all of the various wireless transmission protocols recited in a manner similar to a generic computer feature, for example by just arbitrarily reciting limitations such as “wherein the… information is transmitted to the network via a physical uplink shared channel,” but these all of these protocols are well-known protocols used in transmitting data wirelessly.  For instance, see at least these following websites which more or less explain that all of these recited protocols are well-known and essentially “standard” protocols in 4 and 5g wireless transmission: (https://www.mathworks.com/help/lte/physical-channels-1.html; https://www.blacktechnoguys.com/2019/12/synchronization-signal-block.html; https://www.mathworks.com/help/5g/DL-control-information.html; https://www.techplayon.com/5g-nr-quasi-colocation-concept-types-and-application/; https://www.sciencedirect.com/topics/engineering/reference-signal).  These additional elements recited in these claims do not integrate the abstract idea into a practical application, nor are any of these elements considered to be “significantly more.” No other elements which are considered to be “additional elements” are recited in these claims, other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 18-20, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “…is transmitted to the network based on the DCI.”  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 18 recites a reference to “the network.”  However, there is no previous use of “a network” recited anywhere within the limitations of claim 18 or in claim 1 (from which claim 18 depends).  Thus, there is no initial recitation of a “network” in order for claim 18 to have antecedent basis with so that it can properly reference a “the network.”  But furthermore, the use of “the network” here is additionally indefinite because it is not clear or known as to what or which network this “the network” is supposed to be referring to (e.g. it could be the vehicles, it could be the servers, it could be a third party, it could be a network connecting any of these devices, or just about any device).  For example, with respect to the claims, claim 18 recites “wherein the road context information is transmitted to the network based on the DCI.” Because there is not an initial “network” previously recited in the claims that specifies, it is not clear what is actually supposed to be happening here.  For instance, is the road context information being sent from some kind of server to the vehicle’s network based on the DCL, or is the vehicle sending the road context information that it collected/obtained to some other unknown network?  
Therefore, claim 18 is rejected under §112 as being indefinite due to a lack of antecedent basis which further causes indefiniteness as the lack of antecedent basis renders the step pertaining to “the network” unclear and ambiguous.
Claims 19 and 20 are also rejected because they depend upon claim 18.  But additionally, claims 19 and 20 are themselves indefinite.  Similar to claim 18, claims 19 and 20 also recite “the network.”  However, with claims 19 and 20, the recited “the network” is a reference back to “the network” from claim 18.  Unfortunately, because “the network” from claim 18 does not have antecedent basis, even though it is understood that “the network” from claims 19 and 20 refers to “the network” from claim 18, any subsequent uses of “the network” that refer back to “the network” from claim 18 would also not have antecedent basis – and therefore indefinite.  But further, the limitations from claims 19 and 20 are also indefinite because, similarly to claim 18, it is not clear as to which or what network it is referring to, nor is it clear or understood as to what device and/or entity is doing the sending and what device and/or entity is doing the receiving. 
Thus, claims 19 and 20 are rejected under §112 as being indefinite due to a lack of antecedent basis, due to a lack of clarity and ambiguity with respect to the limitations involving “the network,” and because claims 19 and 20 depend upon claim 18, which is also rejected as being indefinite. 
For purposes of examination, the usage of “the network” recited in claims 18-20, is interpreted to refer to any network connecting any device to the autonomous vehicle, and further the data could be being transmitting in either direction (i.e. to or from the vehicle).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. Pre-Grant Publication 2020/0273341 (hereinafter Urano) in view of Rao US Patent 10,665,155 (hereinafter Rao).
In reference to claim 1, Urano teaches a method of setting a driving route of an autonomous vehicle (AV)…, the method comprising: obtaining road context information for surroundings of a current lane in which the AV is driving (paragraphs 0037 – “the lane criteria 270 includes what is referred to herein as the defects criterion. The defects criterion is that lanes that are associated with defects are assigned higher scores than lanes that are not associated with defects. Defects may include road defects such as potholes, broken lane guards, missing lane markers, and debris such as branches or trees. Other types of road defects may be included. The interest module 220 determines that a lane has one or more defects based on navigation data 147 received from the vehicle systems 140, and/or based on map data 116 received from the data stores 115. For example, a previous vehicle 100 may have identified defects in the lane such as potholes and may have provided information about the potholes that was added to the map data 116. Alternatively, or additionally, the interest module 220 determines that a lane is associated with defects (or no longer associated with defects) by processing the sensor data 250 to look for defects such as potholes, remnants of vehicle accidents, and trees or other debris in the lane.”; 0048 – “The collection module 230 is configured to collect lane data 260 while the vehicle travels in the lane-of-interest. The lane data 260 may be similar to the map data 116 and may include information about the lane such as lane geometry, markings, structures, and other features of the lane. The lane data 260 may identify any obstacles, defects, or hazards associated with the lane such as potholes, and whether there is evidence of construction in the lane (e.g., cones, construction equipment, and signs). Other types of information about a road or lane may be included in the lane data 260”; 0092 – “the sensor system 120 can include one or more environment sensors 122 configured to acquire, and/or sense driving environment data. “Driving environment data” includes data or information about the external environment in which an autonomous vehicle is located or one or more portions thereof. For example, the one or more environment sensors 122 can be configured to detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle 100 and/or information/data about such obstacles. Such obstacles may be stationary objects and/or dynamic objects. The one or more environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc.”; setting an order of priority for lanes in which the AV are drivable depending on a predetermined reference (paragraphs 0019 – “When traveling on a multi-lane road while unoccupied, the autonomous vehicle prefers to travel in the lane that is closest to the sidewalk (i.e., the curbside lane)”; 0020 – “there are conditions where an autonomous vehicle is unlikely to find passengers and therefore traveling in the curbside lane may not be the most efficient use of autonomous vehicle resources”; 0034 – “The interest module 220 is configured to designate one of the lanes of the plurality of lanes as a lane-of-interest. The lane-of-interest is the lane of the plurality of lanes that is the most interesting to the interest module 220 for purposes of lane data 260 collection. The interest module 220 designates the lane-of-interest by assigning each lane of plurality of lanes a score according to the lane criteria 270”; 0039 – “The probability module 225 is configured to calculate probability that the vehicle 100 will receive a ride request, and to change lanes to the lane-of-interest when the probability of receiving a ride request is below a threshold probability. As described previously, the vehicle 100 currently travels in a curbside lane of the plurality of lanes when looking for a passenger or waiting for a ride request. However, when the probability of receiving a ride request is below the threshold, the vehicle 100 instead travels in the lane-of-interest to collect lane data”; 0045 – “The probability module 225 calculates the probability of receiving a ride request and causes the vehicle 100 to travel in the lane-of-interest (i.e., leave the curbside lane) when the determined probability is less than a threshold probability”; 0046 – “the interest module 220 calculates a score for each lane, and designates the lane with the highest score as the lane-of-interest”; 0065, Figs. 6 and 7 – example showing priority of lanes moving from the preferred curbside lane to the middle lane based on the priority calculation; and 0106 – “The autonomous driving module(s) 160 either independently or in combination with the lane selection system 170 can be configured to determine travel path(s), current autonomous driving maneuvers for the vehicle 100, future autonomous driving maneuvers and/or modifications to current autonomous driving maneuvers based on data acquired by the sensor system 120, driving scene models, and/or data from any other suitable source such as determinations from the sensor data 250 as implemented by the occupancy module 230. “Driving maneuver” means one or more actions that affect the movement of a vehicle. Examples of driving maneuvers include: accelerating, decelerating, braking, turning, moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing, just to name a few possibilities); and driving the AV in a lane set based on the order of priority (paragraphs 0019; 0020; 0034; 0039; 0045; 0046; 0065; 0106; and Figs. 6 and 7 – see citation explanations above).
Urano does not specifically teach an autonomous vehicle (AV) providing an advertisement on a road; obtaining information related to an advertisee's reaction to the advertisement.  Rao teaches an autonomous vehicle (AV) providing an advertisement on a road; obtaining information related to an advertisee's reaction to the advertisement (column 6, line 65 to column 7, line 29 – “The advertisements may be targeted based on the profile information available about vehicle, autonomous vehicle or semi-autonomous vehicle 2. As different vehicles enter the line of sight of the advertisement of vehicle, autonomous vehicle or semi-autonomous vehicle 3, the advertisement may change. Alternatively, the advertisement may change based on the location.”; column 8, lines 20-39 – “These ads may be targeted to various other vehicles on a one to one vehicle, autonomous vehicle or semi-autonomous vehicle ad to vehicle, autonomous vehicle or semi-autonomous vehicle recipient basis or based on a profile of the location or a profile of the cars or local advertisers 506”, “The interaction and reporting of how an advertisement is displayed from a first vehicle, autonomous vehicle or semi-autonomous vehicle to a second vehicle, autonomous vehicle or semi-autonomous vehicle enables targeted advertising on the roadways and further real-time reporting”; column 11, lines 27-61 – “The allocation of ads to various memory units may be based on a predicted transit route 1204. The predicted route may be based on an observed trajectory of the vehicle, autonomous vehicle or semi-autonomous vehicle on a roadway, a maps server, a navigation system, a image processor and image recognition of the vehicle, autonomous vehicle or semi-autonomous vehicle 1214, or other mechanism”, “these image recognition systems are enabled to provide reporting of vehicle, autonomous vehicle or semi-autonomous vehicle types to ad servers and ad networks and to report on the types of advertisements that are indeed displayed. Certain ad units may be immersive ad units 1212 if the vehicle, autonomous vehicle or semi-autonomous vehicle is enabled with the capability”; column 13, lines 10-17 – “In one or more instances one or more cameras within the vehicle is enabled to capture users gestures and interaction. In these instances, the gestures within the vehicle by a user may be enabled to change the inside displays of the car. As an example, a user who makes a swiping motion may be detected by an image recognition program running within the vehicle executed by a local in vehicle processor or a processor coupled to the smart window”).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included providing an advertisement and obtaining information related to reactions to the advertisement because that information could be used in helping select advertisements to display, possible routes that tend to react positively toward the advertisement, and prices to charge advertisers (based on levels of interaction, etc.).
In reference to claim 2, Urano and Rao teach the method of claim 1. Urano teaches wherein the road context information includes information indicating whether there is a sidewalk, relative speed information for ambient lanes of the current lane, or information for road congestion or vehicles around the current lane (paragraphs 0019 – “When traveling on a multi-lane road while unoccupied, the autonomous vehicle prefers to travel in the lane that is closest to the sidewalk (i.e., the curbside lane).”; 0036 – “The construction criterion is that lanes that are associated with construction are assigned higher scores than lanes that are not associated with construction.”, “the interest module 220 determines that a lane is associated with construction (or no longer associated with construction) by processing the sensor data 250 to look for indicators of construction such as signs, construction vehicles, and cones or pylons”; 0037 – “The defects criterion is that lanes that are associated with defects are assigned higher scores than lanes that are not associated with defects. Defects may include road defects such as potholes, broken lane guards, missing lane markers, and debris such as branches or trees. Other types of road defects may be included.”, “the interest module 220 determines that a lane is associated with defects (or no longer associated with defects) by processing the sensor data 250 to look for defects such as potholes, remnants of vehicle accidents, and trees or other debris in the lane.”; 0043 – “the probability module 225 is configured to calculate the probability of receiving a ride request using sensor data 250. For example, the probability module 225 receives sensor data 250 such as video data of the sidewalk adjacent to the vehicle 100 and processes the video data to estimate the number of pedestrians on the sidewalk. The number of pedestrians may be estimated using computer vision techniques such as object or face recognition. Other techniques may be used. The higher the number of estimated pedestrians, the higher the likelihood that the vehicle 100 may receive a ride request, for example”; 0090 – “The sensor system 120 can acquire data of at least a portion of the external environment of the vehicle 100 (e.g., nearby vehicles)”; 0092 – “the sensor system 120 can include one or more environment sensors 122 configured to acquire, and/or sense driving environment data. “Driving environment data” includes data or information about the external environment in which an autonomous vehicle is located or one or more portions thereof. For example, the one or more environment sensors 122 can be configured to detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle 100 and/or information/data about such obstacles. Such obstacles may be stationary objects and/or dynamic objects. The one or more environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc”; 0104 – “The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles, pedestrians, etc.”).
In reference to claim 3, Urano and Rao teach the method of claim 2. Urano teaches wherein when there is a sidewalk, a lane adjacent to the sidewalk is set to have priority (paragraphs 0019 – “When traveling on a multi-lane road while unoccupied, the autonomous vehicle prefers to travel in the lane that is closest to the sidewalk (i.e., the curbside lane).”; 0043 – “the probability module 225 is configured to calculate the probability of receiving a ride request using sensor data 250. For example, the probability module 225 receives sensor data 250 such as video data of the sidewalk adjacent to the vehicle 100 and processes the video data to estimate the number of pedestrians on the sidewalk. The number of pedestrians may be estimated using computer vision techniques such as object or face recognition. Other techniques may be used. The higher the number of estimated pedestrians, the higher the likelihood that the vehicle 100 may receive a ride request, for example”).
In reference to claim 7, Urano and Rao teach the method of claim 1. Urano teaches further comprising: receiving driving route setting information from a network; and setting a driving route based on the driving route setting information, wherein the driving route setting information includes at least one of per-driving segment road congestion information, pedestrian count information for the number of pedestrians on a sidewalk present in the driving segment, or all-lane relative speed information related to relative speeds of all lanes per driving segment (paragraphs 0036 – “The construction criterion is that lanes that are associated with construction are assigned higher scores than lanes that are not associated with construction.”, “the interest module 220 determines that a lane is associated with construction (or no longer associated with construction) by processing the sensor data 250 to look for indicators of construction such as signs, construction vehicles, and cones or pylons”; 0037 – “The defects criterion is that lanes that are associated with defects are assigned higher scores than lanes that are not associated with defects. Defects may include road defects such as potholes, broken lane guards, missing lane markers, and debris such as branches or trees. Other types of road defects may be included.”, “the interest module 220 determines that a lane is associated with defects (or no longer associated with defects) by processing the sensor data 250 to look for defects such as potholes, remnants of vehicle accidents, and trees or other debris in the lane.”; 0039 – “the vehicle 100 currently travels in a curbside lane of the plurality of lanes when looking for a passenger or waiting for a ride request. However, when the probability of receiving a ride request is below the threshold, the vehicle 100 instead travels in the lane-of-interest to collect lane data. In some embodiments, the probability module 225 changes lanes by sending a control signal to one or more autonomous driving modules 160 associated with the vehicle 100 to travel in the lane-of-interest.”; 0041 – “the probability module 225 is configured to calculate the probability of receiving a ride request using event data 280 and a current time and current location of the vehicle 100. The event data 280 include identifiers of events that may affect demand for autonomous vehicles 100. The identified events include concerts, sporting events, graduations, and weddings”; 0042 – “the probability module 225 is configured to calculate the probability of finding a passenger using application usage data 295. The application usage data 295 is data from an application used to request rides from autonomous vehicles 100. The application data 295 indicates the number of users near the vehicle 100 that are currently using the application. A high number of users near the vehicle 100 indicates that one or more of the users are going to request a ride from the vehicle”; 0043 – “the probability module 225 is configured to calculate the probability of receiving a ride request using sensor data 250. For example, the probability module 225 receives sensor data 250 such as video data of the sidewalk adjacent to the vehicle 100 and processes the video data to estimate the number of pedestrians on the sidewalk. The number of pedestrians may be estimated using computer vision techniques such as object or face recognition. Other techniques may be used. The higher the number of estimated pedestrians, the higher the likelihood that the vehicle 100 may receive a ride request” 0045 – “The probability module 225 calculates the probability of receiving a ride request and causes the vehicle 100 to travel in the lane-of-interest (i.e., leave the curbside lane) when the determined probability is less than a threshold probability.”; 0090 – “The sensor system 120 can acquire data of at least a portion of the external environment of the vehicle 100 (e.g., nearby vehicles)”; 0092 – “the sensor system 120 can include one or more environment sensors 122 configured to acquire, and/or sense driving environment data. “Driving environment data” includes data or information about the external environment in which an autonomous vehicle is located or one or more portions thereof. For example, the one or more environment sensors 122 can be configured to detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle 100 and/or information/data about such obstacles. Such obstacles may be stationary objects and/or dynamic objects. The one or more environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc”; 0104 – “The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles, pedestrians, etc.”).
In reference to claims 13 and 14, Urano, Rao, and Ashley teach the method of claim 7.  
NOTE 1: Claim 13 depends on claim 7.  Claim 7 contains the Markush group of “wherein the driving route setting information includes at least one of per-driving segment road congestion information, pedestrian count information for the number of pedestrians on a sidewalk present in the driving segment, or all-lane relative speed information related to relative speeds of all lanes per driving segment.” The interpretation of claim 7 does not include the selection of the option “or all-lane relative speed information related to relative speeds of all lanes per driving segment.”  The limitation of claim 13 recites: “wherein setting the driving route includes setting the driving route based on a first weight determined based on the information related to the advertisee's reaction and a second weight determined based on the all-lane relative speed information when there is no sidewalk.” Because claim 13 requires the limitation that was optional from the Markush group in claim 7, the limitations of claim 13 need not be considered, and is rejected based on the rejections of claim 7 from which it depends. The same is true with respect to claim 14 as it depends on claim 13.
NOTE 2: With respect to the portion of the limitation reciting “wherein setting the driving route includes setting the driving route based on a first weight determined based on the information related to the advertisee's reaction,” see claims 8 and 9 citing: Rao setting a driving route based on provided advertisements (column 11, lines 27-61 – “The predicted route may be based on.. a image processor and image recognition of the… autonomous vehicle… or other mechanism… image recognition systems are enabled to provide reporting… to ad servers and ad networks and to report on the types of advertisements that are indeed displayed. Certain ad units may be immersive ad units… a control message… may enable a… autonomous vehicle… to display immersive ad units such that lights may be turned on or off or other visual cues may be enabled in conjunction with the video”); and Ashley wherein a first weight is based on the reaction-related information (paragraphs 0115-0124 – see citations for claim 8 for portions of particular relevance).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Rao and further in view of Laur et al. Pre-Grant Publication 2016/0318515 (hereinafter Laur).
In reference to claim 4, Urano and Rao teach the method of claim 2.  Urano teaches determining lanes of the road on which the AV is driving is set to have a priority (see citations of independent claim 1).  Urano does not specifically teach wherein when there is no sidewalk, a center lane among all lanes, including the current lane, of the road on which the AV is driving is set to have priority. Laur teaches wherein when there is no sidewalk, a center lane among all lanes, including the current lane, of the road on which the AV is driving is set to have priority (paragraphs 0031 – “the lane-preference-parameter 38 for a three-lane roadway may initially be set to ‘right-lane’ (the host-travel-lane 42), and the lane-preference-parameter 38 for a three-lane roadway is modified to ‘center-lane’ (the adjacent-travel-lane 44) after the operator 22 overrides the controller 14 by moving the steering-wheel 26 to steer the host-vehicle 12 from a right lane of the three-lane roadway to a center lane of the three-lane roadway.”; 0032 – “The operator 22 may want to modify the lane-preference-parameter 38 because there is a lot of traffic entering or turning off the roadway 40 from/to the right side of the roadway 40, and the operator 22 prefers to travel in the center lane to avoid annoying changes in speed to accommodate such traffic. The operator 22 may actuate the switch 32 to engage and disengage the previously discussed learn-mode so the controller 14 instantly changes the lane-preference-parameter 38 as opposed to requiring the operator 22 to ‘hold’ the host-vehicle 12 in the center-lane for an extended period of time.”; 0033 – “Alternatively, the lane-preference-parameter 38 for a three-lane roadway may be modified to center-lane after the operator 22 ‘instructs’ the controller 14 by operating the turn-signal lever 34 to steer the host-vehicle 12 from the right lane of the three-lane roadway to the center lane of the three-lane roadway”; and 0034; -- these paragraphs describe setting lane priority to always be the center lane regardless of whether there is a sidewalk or not).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included setting lane priority on which the autonomous vehicle is driving to the center lane as this lane may be able to avoid speed changes and stoppages of other vehicles.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Rao and further in view of Seegmiller et al. Pre-Grant Publication 2021/0108936 (hereinafter Seegmiller).
In reference to claim 6, Urano and Rao teach the method of claim 2. Urano teaches determining lanes of the road on which the AV is driving is set to have a priority (see citations of independent claim 1).  Urano does not specifically teach wherein when there is no sidewalk on the road and there are two or more left-turn lanes, a leftmost one of the two or more left-turn lanes is set to have priority. Seegmiller teaches wherein when there is no sidewalk on the road and there are two or more left-turn lanes, a leftmost one of the two or more left-turn lanes is set to have priority (paragraph 0001 – “Routes typically require lane changes (for example, the AV must merge into a leftmost lane to make a left turn, perform lane changes to overtake a slower object, etc.) as well as in-lane maneuvers (for example, tracking behind an object, stopping before a stationary object, steering around a stationary object, etc.)” – describing setting lane priority to always be the leftmost lane regardless of sidewalks or how many left-turn lanes). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included setting lane priority on which the autonomous vehicle is driving to the leftmost lane as this lane may be easiest or safest to turn from.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Rao and further in view of Ashley et al. Pre-Grant Publication 2014/0168277 (hereinafter Ashley).
In reference to claim 8, Urano and Rao teach the method of claim 7. Urano does not specifically teach wherein the reaction-related information includes a reaction value indicating a degree of reaction to the advertisee's advertisement, and wherein obtaining the reaction-related information includes determining whether there is the advertisee's gaze at the advertisement by analyzing an image captured by a camera mounted in the AV, determining whether the advertisee makes a specific gesture towards the advertisement, receiving the advertisee's voice input, and determining whether the voice input contains content related to the advertisement. Rao teaches an autonomous vehicle (AV) providing an advertisement on a road; obtaining information related to an advertisee's reaction to the advertisement (column 6, line 65 to column 7, line 29; column 8, lines 20-39; column 11, lines 27-61; column 13, lines 10-17 – see citations for independent claim 1 for particularly relevant portions).  Ashley teaches wherein the reaction-related information includes a reaction value indicating a degree of reaction to the advertisee's advertisement, and wherein obtaining the reaction-related information includes determining whether there is the advertisee's gaze at the advertisement by analyzing an image captured by a camera mounted…, determining whether the advertisee makes a specific gesture towards the advertisement, receiving the advertisee's voice input, and determining whether the voice input contains content related to the advertisement (paragraphs 0115 – “A user's level of engagement/immersion can be determined and used to adapt the presentation of content. It is to be noted that some specific signals that indicate user engagement are content-specific, e.g. an engaged user may be physically active and vocal during an exciting sports match, whilst relatively still and quiet during a movie. As such, a number of the following signals are typically evaluated together in the context of the currently viewed content…”; 0116 – “An analysis of the audio in viewing environment 101 (typically audio not caused by the presentation of content) can be used to determine whether a viewer(s) is (are) talking, and whether this discussion is about the viewed content or not. This could include: using speech recognition to determine whether any of a set of keywords that are known to be relevant to the presented content have been uttered (such keywords could be explicitly authored and delivered, or could be derived from available content metadata)”; 0117 – “Position of a viewer(s) in the room (e.g. the closer they are to the screen, the greater the likelihood of engagement; etc.)”; 0118 – “Direction of gaze of a viewer(s) (e.g. are their eyes open; are they looking at the screen most of the time; etc.)”; 0119 – “Degree of movement of a viewer(s) over time (e.g. are they animated or likely to be asleep; etc.)”; 0120 – “Remote control usage (e.g. is the user holding the remote (detectable, for example, by use of an accelerometer in the remote control); has a remote control button been pressed recently; etc.)”; 0123 – “User behaviour (e.g. is the user engaging in intense channel zapping/hopping; is the user using trick modes to navigate through the content and/or advertisements; etc.)”; 0124 – “User interaction with other devices such as companion device 137 (e.g. is the user heavily active on a personal device (typically detectable via network traffic to such a personal device, or through information made available via such a personal device.)”). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included a reaction value indicating a degree of reaction to the advertisement based on the user/advertisee’s gaze at the advertisement, gestures made toward the advertisement, voice input, and determining whether the voice input is related to the advertisement as this would allow the system to weight the degree of reactions and make adjustments or adaptations based on that weight.  For example, some examples of adjustments and/or adaptations that could be made based on the weight of degree of reactions, as disclosed in Ashley, are adjusting the viewability and/or audio of the advertisement (see generally paragraphs 0125-0138 – disclosing various examples of adjustments and adaptations).
In reference to claim 9, Urano, Rao, and Ashly teach the method of claim 8. Urano teaches wherein setting the driving route includes setting the driving route based on a second weight determined based on the road congestion information, and a third weight determined based on the pedestrian count information when there is the sidewalk on the road, and wherein a pedestrian on the sidewalk present in the driving segment (paragraphs 0036 – “The construction criterion is that lanes that are associated with construction are assigned higher scores than lanes that are not associated with construction.”, “the interest module 220 determines that a lane is associated with construction (or no longer associated with construction) by processing the sensor data 250 to look for indicators of construction such as signs, construction vehicles, and cones or pylons”; 0037 – “The defects criterion is that lanes that are associated with defects are assigned higher scores than lanes that are not associated with defects. Defects may include road defects such as potholes, broken lane guards, missing lane markers, and debris such as branches or trees. Other types of road defects may be included.”, “the interest module 220 determines that a lane is associated with defects (or no longer associated with defects) by processing the sensor data 250 to look for defects such as potholes, remnants of vehicle accidents, and trees or other debris in the lane.”; 0039 – “the vehicle 100 currently travels in a curbside lane of the plurality of lanes when looking for a passenger or waiting for a ride request. However, when the probability of receiving a ride request is below the threshold, the vehicle 100 instead travels in the lane-of-interest to collect lane data. In some embodiments, the probability module 225 changes lanes by sending a control signal to one or more autonomous driving modules 160 associated with the vehicle 100 to travel in the lane-of-interest.”; 0041 – “the probability module 225 is configured to calculate the probability of receiving a ride request using event data 280 and a current time and current location of the vehicle 100. The event data 280 include identifiers of events that may affect demand for autonomous vehicles 100. The identified events include concerts, sporting events, graduations, and weddings”; 0042 – “the probability module 225 is configured to calculate the probability of finding a passenger using application usage data 295. The application usage data 295 is data from an application used to request rides from autonomous vehicles 100. The application data 295 indicates the number of users near the vehicle 100 that are currently using the application. A high number of users near the vehicle 100 indicates that one or more of the users are going to request a ride from the vehicle”; 0043 – “the probability module 225 is configured to calculate the probability of receiving a ride request using sensor data 250. For example, the probability module 225 receives sensor data 250 such as video data of the sidewalk adjacent to the vehicle 100 and processes the video data to estimate the number of pedestrians on the sidewalk. The number of pedestrians may be estimated using computer vision techniques such as object or face recognition. Other techniques may be used. The higher the number of estimated pedestrians, the higher the likelihood that the vehicle 100 may receive a ride request” 0045 – “The probability module 225 calculates the probability of receiving a ride request and causes the vehicle 100 to travel in the lane-of-interest (i.e., leave the curbside lane) when the determined probability is less than a threshold probability.”; 0090 – “The sensor system 120 can acquire data of at least a portion of the external environment of the vehicle 100 (e.g., nearby vehicles)”; 0092 – “the sensor system 120 can include one or more environment sensors 122 configured to acquire, and/or sense driving environment data. “Driving environment data” includes data or information about the external environment in which an autonomous vehicle is located or one or more portions thereof. For example, the one or more environment sensors 122 can be configured to detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle 100 and/or information/data about such obstacles. Such obstacles may be stationary objects and/or dynamic objects. The one or more environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc”; 0104 – “The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles, pedestrians, etc.”). Urano does not specifically teach wherein setting the driving route includes setting the driving route based on a first weight determined based on the reaction-related information. Rao teaches an autonomous vehicle (AV) providing an advertisement on a road; obtaining information related to an advertisee's reaction to the advertisement (column 6, line 65 to column 7, line 29; column 8, lines 20-39; column 11, lines 27-61; column 13, lines 10-17 – see citations for independent claim 1 for particularly relevant portions); and wherein setting the driving route includes setting the driving route based the provided advertisement (column 11, lines 27-61 – “The predicted route may be based on.. a image processor and image recognition of the… autonomous vehicle… or other mechanism… image recognition systems are enabled to provide reporting… to ad servers and ad networks and to report on the types of advertisements that are indeed displayed. Certain ad units may be immersive ad units… a control message… may enable a… autonomous vehicle… to display immersive ad units such that lights may be turned on or off or other visual cues may be enabled in conjunction with the video”). Ashley wherein a first weight is based on the reaction-related information (paragraphs 0115-0124 – see citations for claim 8 above for portions of particular relevance). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included setting the driving route based on a weighting of advertisement reaction-related information, road congestion information, and pedestrian count information as this information could be used in order to best find the areas that have the most people to attract and/or view the advertisements.
In reference to claim 10, Urano, Rao, and Ashley teach the method of claim 9.  Ashley teaches wherein the first weight increases as the reaction value increases, and wherein the reaction value is increased by a predetermined value when there is the advertisee's gaze, when there is the specific gesture, or when the voice input contains the advertisement-related content, and the reaction value is maintained when there is not the advertisee's gaze, there is not the specific gesture, or when the voice input does not contain the advertisement-related content. (paragraphs 0115 – “A user's level of engagement/immersion can be determined and used to adapt the presentation of content. It is to be noted that some specific signals that indicate user engagement are content-specific, e.g. an engaged user may be physically active and vocal during an exciting sports match, whilst relatively still and quiet during a movie. As such, a number of the following signals are typically evaluated together in the context of the currently viewed content…”; 0116 – “An analysis of the audio in viewing environment 101 (typically audio not caused by the presentation of content) can be used to determine whether a viewer(s) is (are) talking, and whether this discussion is about the viewed content or not. This could include: using speech recognition to determine whether any of a set of keywords that are known to be relevant to the presented content have been uttered (such keywords could be explicitly authored and delivered, or could be derived from available content metadata)”; 0117 – “Position of a viewer(s) in the room (e.g. the closer they are to the screen, the greater the likelihood of engagement; etc.)”; 0118 – “Direction of gaze of a viewer(s) (e.g. are their eyes open; are they looking at the screen most of the time; etc.)”; 0119 – “Degree of movement of a viewer(s) over time (e.g. are they animated or likely to be asleep; etc.)”; 0120 – “Remote control usage (e.g. is the user holding the remote (detectable, for example, by use of an accelerometer in the remote control); has a remote control button been pressed recently; etc.)”; 0123 – “User behaviour (e.g. is the user engaging in intense channel zapping/hopping; is the user using trick modes to navigate through the content and/or advertisements; etc.)”; 0124 – “User interaction with other devices such as companion device 137 (e.g. is the user heavily active on a personal device (typically detectable via network traffic to such a personal device, or through information made available via such a personal device.)”).
In reference to claim 11, Urano, Rao, and Ashley teach the method of claim 9.  Urano teaches wherein the second weight increases as a degree of congestion increases (paragraphs 0036 – “The construction criterion is that lanes that are associated with construction are assigned higher scores than lanes that are not associated with construction.”, “the interest module 220 determines that a lane is associated with construction (or no longer associated with construction) by processing the sensor data 250 to look for indicators of construction such as signs, construction vehicles, and cones or pylons”; 0037 – “The defects criterion is that lanes that are associated with defects are assigned higher scores than lanes that are not associated with defects. Defects may include road defects such as potholes, broken lane guards, missing lane markers, and debris such as branches or trees. Other types of road defects may be included.”, “the interest module 220 determines that a lane is associated with defects (or no longer associated with defects) by processing the sensor data 250 to look for defects such as potholes, remnants of vehicle accidents, and trees or other debris in the lane.”; 0039 – “the vehicle 100 currently travels in a curbside lane of the plurality of lanes when looking for a passenger or waiting for a ride request. However, when the probability of receiving a ride request is below the threshold, the vehicle 100 instead travels in the lane-of-interest to collect lane data. In some embodiments, the probability module 225 changes lanes by sending a control signal to one or more autonomous driving modules 160 associated with the vehicle 100 to travel in the lane-of-interest.”; 0090 – “The sensor system 120 can acquire data of at least a portion of the external environment of the vehicle 100 (e.g., nearby vehicles)”; 0092 – “the sensor system 120 can include one or more environment sensors 122 configured to acquire, and/or sense driving environment data. “Driving environment data” includes data or information about the external environment in which an autonomous vehicle is located or one or more portions thereof. For example, the one or more environment sensors 122 can be configured to detect, quantify and/or sense obstacles in at least a portion of the external environment of the vehicle 100 and/or information/data about such obstacles. Such obstacles may be stationary objects and/or dynamic objects. The one or more environment sensors 122 can be configured to detect, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example, lane markers, signs, traffic lights, traffic signs, lane lines, crosswalks, curbs proximate the vehicle 100, off-road objects, etc”; 0104 – “The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features including traffic signs, trees, shrubs, neighboring vehicles, pedestrians, etc.”).
In reference to claim 12, Urano, Rao, and Ashley teach the method of claim 9.  Urano teaches wherein the third weight increases as the number of advertisees increases (paragraphs 0039 – “the vehicle 100 currently travels in a curbside lane of the plurality of lanes when looking for a passenger or waiting for a ride request. However, when the probability of receiving a ride request is below the threshold, the vehicle 100 instead travels in the lane-of-interest to collect lane data. In some embodiments, the probability module 225 changes lanes by sending a control signal to one or more autonomous driving modules 160 associated with the vehicle 100 to travel in the lane-of-interest.”; 0041 – “the probability module 225 is configured to calculate the probability of receiving a ride request using event data 280 and a current time and current location of the vehicle 100. The event data 280 include identifiers of events that may affect demand for autonomous vehicles 100. The identified events include concerts, sporting events, graduations, and weddings”; 0042 – “the probability module 225 is configured to calculate the probability of finding a passenger using application usage data 295. The application usage data 295 is data from an application used to request rides from autonomous vehicles 100. The application data 295 indicates the number of users near the vehicle 100 that are currently using the application. A high number of users near the vehicle 100 indicates that one or more of the users are going to request a ride from the vehicle”; 0043 – “the probability module 225 is configured to calculate the probability of receiving a ride request using sensor data 250. For example, the probability module 225 receives sensor data 250 such as video data of the sidewalk adjacent to the vehicle 100 and processes the video data to estimate the number of pedestrians on the sidewalk. The number of pedestrians may be estimated using computer vision techniques such as object or face recognition. Other techniques may be used. The higher the number of estimated pedestrians, the higher the likelihood that the vehicle 100 may receive a ride request” 0045 – “The probability module 225 calculates the probability of receiving a ride request and causes the vehicle 100 to travel in the lane-of-interest (i.e., leave the curbside lane) when the determined probability is less than a threshold probability.”).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Rao and further in view of Burckart et al. Pre-Grant Publication 2011/0093330 (hereinafter Burckart).
In reference to claim 15, Urano and Rao teach the method of claim 2. Rao teaches wherein the advertisement is displayed on a display mounted in the AV, and wherein the advertisement displayed on the display is changed to another advertisement… based on ambient information (column 2, line 24 to column 3, line 38, and Fig. 5 – describes the display mounted to the autonomous vehicle; column 7, lines 1-30 – “The advertisements may be targeted based on the profile information available about vehicle, autonomous vehicle or semi-autonomous vehicle 2. As different vehicles enter the line of sight of the advertisement of vehicle, autonomous vehicle or semi-autonomous vehicle 3, the advertisement may change. Alternatively, the advertisement may change based on the location.”; column 13, lines 52-64 – “These changes to the display may be responsive to indications from sensors that a potential collision or negative impact may occur. In one instance a camera may detect an potential object that the autonomous vehicle may collide with. In addition to lighting the front display, the outside or street facing side of the front display may give a message such as “Run Right!” or “Run Left” to the individual”). Rao does not specifically teach wherein the display is changed to another advertisement in a predetermined period based on ambient information. Burckart teaches wherein the advertisement is displayed on a display mounted in the AV, and wherein the advertisement displayed on the display is changed to another advertisement in a predetermined period based on ambient information (paragraphs 0002 and Fig. 1 – “The billboard-style panels may be attached to the sides of the advertising vehicle. Additionally, the billboard-style panels may be attached to a frame mounted on top of the advertising vehicle, with a different panel facing in each of several different directions”; 0014 – “Advertisements may be periodically changed and a static or a changing group of selected advertisements may be iteratively shown and/or changed to further enhance revenue potential for the advertising vehicle and businesses associated with the destination of the proximate vehicle”; 0018 – “The advertising controller may also determine a relative speed of the proximate vehicle relative to the advertising vehicle. In such a situation, the advertising controller may adjust a selected advertisement for at least one of a displayed portion of the advertisement and a displayed size for the advertisement based upon the determined relative speed of the proximate vehicle relative to the advertising vehicle”; 0021 – “The peer vehicle adaptive destination-based mobile advertising described herein may be performed in real time to allow prompt selection and display of advertising related to a determined location of a vehicle proximate to an advertising vehicle. For purposes of the present description, real time shall include any time frame of sufficiently short duration as to provide reasonable response time for information processing acceptable to a user of the subject matter described.”; 0057 – “Upon completion of adjustments to the advertisement based upon the determined distance(s) and/or relative speed at block 430 or upon determining at decision point 428 not to adjust the advertisement based upon the determined distance(s) and/or relative speed, the process 400 displays the advertisement or the adjusted advertisement on an external advertising display, such as one of the advertising displays 118 through 124 associated with the advertising vehicle 110 at block 432.”; 0060 – “Where the determination that an additional display is available for display of advertising for the destination of one or more of the proximate vehicle(s) is made in relative time proximity to a prior determination of distance and/or relative speed between the vehicles, the process 400 may return to decision point 428 to make the determination as to whether to adjust one of the advertisements for at least one of a displayed portion of the advertisement and a displayed size of the advertisement based upon the determined distance or average distance from the advertising vehicle 110 to the one or more proximate vehicle(s) without departure from the scope of the present subject matter.”; 0061 – “The process 400 further selects and adjusts advertisements for distance, relative speed, and other factors relative to an advertising vehicle and a vehicle proximate to the advertising vehicle.”).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included changing the advertisement in a predetermined period based on the ambient information because this would allow, as disclosed in Burckart, for the changing of the selected advertisement enabling the users/advertisees of nearby vehicles to view and/or properly respond to the advertisement based on the speeds of their vehicles.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Rao in further view of Burckart and Patsiokas et al. Pre-Grant Publication 2017/0032402 (hereinafter Patsiokas).
In reference to claim 16, Urano, Rao, and Burckart teach the method of claim 15.  Rao teaches wherein the advertisement displayed on the display is changed to another advertisement based on ambient information (column 7, lines 1-30 – “The advertisements may be targeted based on the profile information available about vehicle, autonomous vehicle or semi-autonomous vehicle 2. As different vehicles enter the line of sight of the advertisement of vehicle, autonomous vehicle or semi-autonomous vehicle 3, the advertisement may change. Alternatively, the advertisement may change based on the location.”; column 13, lines 52-64 – “These changes to the display may be responsive to indications from sensors that a potential collision or negative impact may occur. In one instance a camera may detect an potential object that the autonomous vehicle may collide with. In addition to lighting the front display, the outside or street facing side of the front display may give a message such as “Run Right!” or “Run Left” to the individual”). Burckart teaches wherein the predetermined period decreases as an absolute value of a relative speed indicated by the ambient lane relative speed information decreases… (paragraphs 0014 – “Advertisements may be periodically changed and a static or a changing group of selected advertisements may be iteratively shown and/or changed to further enhance revenue potential for the advertising vehicle and businesses associated with the destination of the proximate vehicle”; 0018 – “The advertising controller may also determine a relative speed of the proximate vehicle relative to the advertising vehicle. In such a situation, the advertising controller may adjust a selected advertisement for at least one of a displayed portion of the advertisement and a displayed size for the advertisement based upon the determined relative speed of the proximate vehicle relative to the advertising vehicle”; 0021 – “The peer vehicle adaptive destination-based mobile advertising described herein may be performed in real time to allow prompt selection and display of advertising related to a determined location of a vehicle proximate to an advertising vehicle. For purposes of the present description, real time shall include any time frame of sufficiently short duration as to provide reasonable response time for information processing acceptable to a user of the subject matter described.”; 0057 – “Upon completion of adjustments to the advertisement based upon the determined distance(s) and/or relative speed at block 430 or upon determining at decision point 428 not to adjust the advertisement based upon the determined distance(s) and/or relative speed, the process 400 displays the advertisement or the adjusted advertisement on an external advertising display, such as one of the advertising displays 118 through 124 associated with the advertising vehicle 110 at block 432.”; 0060 – “Where the determination that an additional display is available for display of advertising for the destination of one or more of the proximate vehicle(s) is made in relative time proximity to a prior determination of distance and/or relative speed between the vehicles, the process 400 may return to decision point 428 to make the determination as to whether to adjust one of the advertisements for at least one of a displayed portion of the advertisement and a displayed size of the advertisement based upon the determined distance or average distance from the advertising vehicle 110 to the one or more proximate vehicle(s) without departure from the scope of the present subject matter.”; 0061 – “The process 400 further selects and adjusts advertisements for distance, relative speed, and other factors relative to an advertising vehicle and a vehicle proximate to the advertising vehicle.”). Patsiokas teaches wherein the advertisement is not displayed on the display when the ambient vehicle information indicates that there are no ambient vehicles around the current lane (paragraph 0158 – “Billboards can customize their information depending on the characteristics of the vehicles in the vicinity. Similarly, billboards can turn off or reduce brightness when no vehicles are nearby (“Smart Billboards”)”).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included decreasing the predetermined period based on the ambient information, such as speed of nearby vehicles, because this would allow, as disclosed in Burckart, for the changing of the selected advertisement to a shorter or longer advertisement based on the speeds of the nearby vehicles enabling the users/advertisees of nearby vehicles time to view and/or properly respond to the advertisement.
In reference to claim 17, Urano, Rao, Burckart, and Patsiokas teach the method of claim 16. Rao teaches wherein the display is mounted on at least one of a front, back, right-side, or left-side surface of the AV, wherein the display is split into at least one screen to simultaneously display at least one different advertisement… (column 2, line 24 to column 3, line 38, and Fig. 5 – describes the display mounted to the autonomous vehicle; column 7, lines 1-30 – “The advertisements may be targeted based on the profile information available about vehicle, autonomous vehicle or semi-autonomous vehicle 2. As different vehicles enter the line of sight of the advertisement of vehicle, autonomous vehicle or semi-autonomous vehicle 3, the advertisement may change. Alternatively, the advertisement may change based on the location.”; column 13, lines 52-64 – “These changes to the display may be responsive to indications from sensors that a potential collision or negative impact may occur. In one instance a camera may detect an potential object that the autonomous vehicle may collide with. In addition to lighting the front display, the outside or street facing side of the front display may give a message such as “Run Right!” or “Run Left” to the individual”). Rao does not specifically teach wherein the number of the at least one different advertisement increases as the absolute value of the relative speed indicated by the ambient lane relative speed information decreases. Burckart teaches wherein the display is mounted on at least one of a front, back, right-side, or left-side surface of the AV, wherein the display is split into at least one screen to simultaneously display at least one different advertisement, and wherein the number of the at least one different advertisement increases as the absolute value of the relative speed indicated by the ambient lane relative speed information decreases  (paragraphs 0002 and Fig. 1 – “The billboard-style panels may be attached to the sides of the advertising vehicle. Additionally, the billboard-style panels may be attached to a frame mounted on top of the advertising vehicle, with a different panel facing in each of several different directions”; 0014 – “Advertisements may be periodically changed and a static or a changing group of selected advertisements may be iteratively shown and/or changed to further enhance revenue potential for the advertising vehicle and businesses associated with the destination of the proximate vehicle”; 0018 – “The advertising controller may also determine a relative speed of the proximate vehicle relative to the advertising vehicle. In such a situation, the advertising controller may adjust a selected advertisement for at least one of a displayed portion of the advertisement and a displayed size for the advertisement based upon the determined relative speed of the proximate vehicle relative to the advertising vehicle”; 0021 – “The peer vehicle adaptive destination-based mobile advertising described herein may be performed in real time to allow prompt selection and display of advertising related to a determined location of a vehicle proximate to an advertising vehicle. For purposes of the present description, real time shall include any time frame of sufficiently short duration as to provide reasonable response time for information processing acceptable to a user of the subject matter described.”; 0057 – “Upon completion of adjustments to the advertisement based upon the determined distance(s) and/or relative speed at block 430 or upon determining at decision point 428 not to adjust the advertisement based upon the determined distance(s) and/or relative speed, the process 400 displays the advertisement or the adjusted advertisement on an external advertising display, such as one of the advertising displays 118 through 124 associated with the advertising vehicle 110 at block 432.”; 0060 – “Where the determination that an additional display is available for display of advertising for the destination of one or more of the proximate vehicle(s) is made in relative time proximity to a prior determination of distance and/or relative speed between the vehicles, the process 400 may return to decision point 428 to make the determination as to whether to adjust one of the advertisements for at least one of a displayed portion of the advertisement and a displayed size of the advertisement based upon the determined distance or average distance from the advertising vehicle 110 to the one or more proximate vehicle(s) without departure from the scope of the present subject matter.”; 0061 – “The process 400 further selects and adjusts advertisements for distance, relative speed, and other factors relative to an advertising vehicle and a vehicle proximate to the advertising vehicle.”). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included increasing/decreasing the number of advertisements displayed based on the speed of nearby vehicles, because this would allow, as disclosed in Burckart, for the changing of the selected advertisement to a shorter or longer advertisement (increasing or decreasing the number of them) based on the speeds of the nearby vehicles enabling the users/advertisees of nearby vehicles time to view and/or properly respond to the advertisement, and for instance, providing more of them if more passing by.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Rao and further in view of Zhang et al. Pre-Grant Publication 2019/0174466 (hereinafter Zhang).
In reference to claim 18, Urano and Rao teach the method of claim 1. Urano teaches obtaining road context information (see citations for independent claim 1). Urano does not specifically teach further comprising downlink control information (DCI) used for scheduling transmission of the road context information, wherein the road context information is transmitted to the network based on the DCI.  Zhang teaches comprising downlink control information (DCI) used for scheduling transmission of the road context information [via road side units], wherein the road context information is transmitted to the network based on the DCI (paragraphs Abstract – “Disclosed embodiments include time-domain symbol determination and/or indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel”; 0028 – “In V2X scenarios one or more of the RAN nodes 111 may be or act as RSUs. The term “Road Side Unit” or “RSU” refers to any transportation infrastructure entity used for V2X communications. An RSU may be implemented in or by a suitable RAN node or a stationary (or relatively stationary) UE, where an RSU implemented in or by a UE may be referred to as a “UE-type RSU,” an RSU implemented in or by an eNB may be referred to as an “eNB-type RSU,” an RSU implemented in or by a gNB may be referred to as a “gNB-type RSU,” and the like. In one example, an RSU is a computing device coupled with radio frequency circuitry located on a roadside that provides connectivity support to passing vehicle UEs 101 (vUEs 101). The RSU may also include internal data storage circuitry to store intersection map geometry, traffic statistics, media, as well as applications/software to sense and control ongoing vehicular and pedestrian traffic. The RSU may operate on the 5.9 GHz Direct Short Range Communications (DSRC) band to provide very low latency communications required for high speed events, such as crash avoidance, traffic warnings, and the like”; 0032 – “The PDCCH can be used to schedule DL transmissions on PDSCH and UL transmissions on PUSCH, where the DCI on PDCCH includes, inter alia, downlink assignments containing at least modulation and coding format, resource allocation, and HARQ information related to DL-SCH”; 0028 – “The PDCCH uses CCEs to convey the control information, for example, DCI”, “The PDCCH can be transmitted using one or more CCEs, depending on the size of the DCI and the channel condition”; 0033 – “The PDCCH can be transmitted using one or more CCEs, depending on the size of the DCI and the channel condition”; 0036 – “PUSCH transmission(s) can be dynamically scheduled by an UL grant in a DCI”; 0039 – “The UE 101, upon detection of a PDCCH with a configured DCI (e.g., DCI format 0_0 or 0_1), transmits the corresponding PUSCH as indicated by that DCI. Upon detection of a DCI format 0_1 with an “UL-SCH indicator” set to “0” and with a non-zero (or NZP) “CSI request” where the associated “reportQuantity” in CSI-ReportConfig set to “none” for all CSI report(s) triggered by “CSI request” in this DCI format 0_1, the UE 101 ignores all fields in this DCI except the “CSI request” and the UE 101 does not transmit the corresponding PUSCH as indicated by this DCI format 0_1”; 0041 – “For codebook based transmission, the PUSCH can be scheduled by DCI format 0_0, DCI format 0_1, or semi-statically configured to operate. If the PUSCH is scheduled by DCI format 0_1, or semi-statically configured to operate, the UE 101 determines its PUSCH transmission precoder based on SRI, TPMI and the transmission rank, where the SRI, TPMI and the transmission rank are provided the SRS resource indicator field and the precoding information and number of layers field of the DCI, or given by the higher layer parameters srs-ResourceIndicator and precodingAndNumberOfLayers”; 0044 – “the aperiodic SRS can be triggered by the SRS request indicator/field in the DCI”, “a PDCCH is obtained, which includes a DCI that triggers transmission of an aperiodic SRS in SRS resource 2 at point 315”, “a PDCCH is obtained, which includes a DCI that triggers one or both of the periodic or aperiodic SRS transmissions at point 330”; 0164 – “N3IWF may also relay uplink and downlink control-plane NAS signaling”; 0261 – “The ControlResourceSet IE is used to configure a time/frequency control resource set (CORESET) in which to search for downlink control information”; 0289 – “the at least one configured SRS resource is indicated by a received downlink control information (DCI)”, “control transmission of a physical uplink shared channel (PUSCH) scheduled by a DCI in a corresponding physical uplink control channel (PUCCH) resource”; 0309 – “generate a first downlink control information (DCI) to indicate an SRS resource”, “transmit a physical uplink shared channel (PUSCH) scheduled by a DCI in a corresponding physical uplink control channel (PUCCH) resource”). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included transmitting the road context information via downlink control information (DCI) as this is a protocol capable of quickly and wirelessly transmitting this kind of information, which would be useful for transmitting data to vehicles in transit.
In reference to claim 19, Urano, Rao, and Shan teach the method of claim 18. Zhang teaches further comprising performing an initial access procedure with the network based on a synchronization signal block (SSB), wherein the road context information is transmitted to the network via a physical uplink shared channel (PUSCH), and wherein dedicated demodulation reference signals (DM-RSs) of the SSB and the PUSCH may be quasi co-located (QCL) for QCL type D (paragraphs Abstract – “Disclosed embodiments include time-domain symbol determination and/or indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel”; 0004 – “a Demodulation Reference Signal (DM-RS) can be used for link adaptation. The uplink precoder can be selected based on the DMRS”; 0032 – “The PDCCH can be used to schedule DL transmissions on PDSCH and UL transmissions on PUSCH, where the DCI on PDCCH includes, inter alia, downlink assignments containing at least modulation and coding format, resource allocation, and HARQ information related to DL-SCH”, “the PDCCH can be used to for activation and deactivation of configured PUSCH transmission with configured grant”, “transmission of TPC commands for PUCCH and PUSCH”; 0034 – “Each REG carrying PDCCH carries its own DMRS”; 0054 – “The SRS-SpatialRelationInfo may be used to indicate the Tx beam of the SRS resource, which can be, for example, a Synchronization Signal Block (SSB)”; 0095 – “the UE 101 may assume that the CSI-RS and a PDCCH DM-RS transmitted in all the search space sets associated with CORESET are quasi co-located with ‘QCL-TypeD’, if ‘QCL-TypeD’ is applicable. This also applies to the case when CSI-RS and the CORESET are in different intra-band component carriers, if ‘QCL-TypeD’ is applicable”; 0112 – “the CSI-RS resources in a resource set can be assumed to be spatially quasi co-located (QCLed) and/or all share the same transmitting (Tx) beams”; 0131 – “the UE may assume that the CSI-RS and the SS/PBCH block are quasi co-located with ‘QCL-TypeD’ if ‘QCL-TypeD’ is applicable”; 0132 – “The higher layer parameter isQuasiColocated indicates whether the associated SS/PBCH block given by the associatedSSB and the CSI-RS resource(s) are quasi co-located with respect to, for example, ‘QCL-TypeD’.”; 0261 – “the tci-StatesPDCCH-ToAddList IE includes a list of Transmission Configuration Indicator (TCI) states indicating a transmission configuration which includes QCL-relationships between the DL RSs in one RS set and the PDSCH DMRS ports. The PDSCH-Config IE is used to configure the UE specific PDSCH parameters. The ControlResourceSet IE is used to configure a time/frequency control resource set (CORESET) in which to search for downlink control information”; 0289 – “control transmission of a physical uplink shared channel (PUSCH) scheduled by a DCI in a corresponding physical uplink control channel (PUCCH) resource”; 0302 – “control transmission of a physical uplink shared channel (PUSCH) scheduled by the DCI in a corresponding physical uplink control channel (PUCCH) resource”).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included transmitting road context information using protocols such as DCI, SSB, PUSCH, DMRS, QCL (type D) as these protocols are capable of quickly and wirelessly transmitting this kind of information, and would be useful for transmitting data to vehicles in transit.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Rao and further in view of Zhang and Han et al. Pre-Grant Publication 2019/0265060 (hereinafter Han).
In reference to claim 20, Urano, Rao, and Zhang teach the method of claim 18. Urano teaches obtaining and transmitting road context information, wherein the information includes driving lane information or driving route information (see citations for independent claim 1).  Urano does not specifically teach further comprising: controlling a transceiver to transmit the road context information to an artificial intelligence (AI) processor included in the network; and controlling the transceiver to receive AI-processed information from the Al processor, wherein the AI-processed information includes the driving lane information or the driving route information. Han teaches controlling a transceiver to transmit the road context information to an artificial intelligence (AI) processor included in the network; and controlling the transceiver to receive AI-processed information from the Al processor, wherein the AI-processed information includes the driving lane information or the driving route information (paragraphs 0071 – “The processor 130 may obtain a driving habit of a user by inputting (providing) road information and user's driving history to the model trained by the artificial intelligence algorithm, and control the vehicle 10 to perform autonomous driving based on the obtained driving habit. For example, when the user has driving habits of, for example, and without limitation, changing a lane after traffic light is changed, user preferred driving speed, the strength/number of times the user presses a brake, preference to the first lane, or the like, the processor 130 may obtain a user driving habit based on the user driving history, and control the vehicle 10 based on the user driving habit”; 0110 – “The autonomous driving apparatus 100 may determine an optimal driving route 620 to destination in real time during driving along the determined driving route 610. For example, the autonomous driving apparatus 100 may determine the optimal driving route 620 based, for example, and without limitation, on traffic information and road information, or the like, provided to the trained model by an artificial intelligence algorithm as input data during driving along the determined driving route 610. The autonomous driving apparatus 100 may compare the currently driven driving route 610 with the optimal driving route 620 determined in real time. The autonomous driving apparatus 100 may change a driving route when it is determined that the driving route 620 determined in real time is faster to destination than the currently driven driving route 610”; 0116 – “the autonomous driving apparatus 100 may determine a driving habit of a user based on, for example, and without limitation, user driving history, traffic information state information, or the like, provided to a model trained through an artificial intelligence algorithm as input data. The driving habit of the user may vary such as, for example, and without limitation, user-preferred lane, user-preferred lane change time, user-preferred driving speed, or the like. For example, referring to FIG. 7A, when the user has a driving habit for changing lanes after waiting for the traffic light change on the crosswalk, the autonomous driving apparatus 100 may change the lane of the vehicle 10 when starting after waiting for the traffic light change on the crosswalk. Referring to FIG. 7B, when the user is used to driving along the first lane, the autonomous driving apparatus 100 may control the vehicle 10 to drive along the first lane. However, the above-described driving habit is not limited thereto. The driving habit obtained based on user driving history, road information and surrounding state information may vary such as, for example, and without limitation, an excel operation (an acceleration operation), a brake operation (a deceleration operation), a handling operation, or the like”).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included transmitting road context information, including driving lane and route information, to an artificial intelligence (AI) processor and having the AI process the information, because this will enable the AI to then provide useful driving maneuvers based on the AI’s learned behavior.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oyman et al. 			20220131908
Discussing DCI, PUSCH, SSB, QCL, DMRS, etc. protocols
OH				20210362598
Describing turning advertisement off
Shetty				20200401370
Discussing engagement level of a user based on eye gazing, voice, and other information
Sugihara et al. 			JP 2020166768
Describing autonomous vehicles and user reactions to advertisements
Foreign publish date after Applicant’s foreign priority date
Ghose et al.			20200310425
Describing autonomous vehicles and lane priority
Mintz				20200234582
Discussing autonomous vehicles and user reactions to advertisements
Goto et al. 			20200143422
Describing determining advertisements based on vehicle speed and time to view
Rice et al.			20130111519
Discussing degree of interaction by user to an advertisement
Adoni				20180075481
Describing determining advertisements based on lane of travel of vehicles
Ferguson et al.			20190034967
Describing autonomous vehicles and user reaction to advertisements
Alvarez et a.			20190051179
Discussing autonomous vehicles and lane prioritization
Jaegal				20200118172
Discussing autonomous vehicles, user reactions to advertisements, and lane priority
Same Assignee and published after Applicant’s foreign priority date
Seo				20190370862
Discussing autonomous vehicles, user reactions to advertisements, and lane priority
Same Assignee and published after Applicant’s foreign priority date
Park et al.			20220131582
Discussing autonomous vehicles and lane priority
Same Assignee and published after Applicant’s foreign priority date
Park et al.			20180216958
Discussing autonomous vehicles and displaying advertisements
Same Assignee but published before Applicant’s foreign priority date

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682